Advisory Action

►	The applicant’s after Final response filed 31 JAN 2022 has been entered. A response to applicant’s inquiry follows.  Claims 26-31 remain rejected for the reason(s) of record.

	The applicant has requested clarification as regards the examiner contention that the 3’- terminus necessarily comprises a 3’-OH (hydroxyl group). The examiner  notes that any primer/ probe that is to be extended by a polymerase  or joined to the 5’ terminus  of an adjacent primer /probe (by a ligase) must comprise a 3’-OH (hydroxyl group). In support of this position consider : Column 20, lines 33-40 of Copeland et al. [US 6,008,045 (1999 - filing date NOV 1991)] ; Steitz, TA. Nature 391: 231-232(JAN 1998)] ; and/or Lehman [Science 186 :790 (1974)].  As regards Sorenson, this inventor teaches extending the primers of  the  invention [e.g. the PI-A primer(s) of Fig. 1A].  Thus any of those primers shown in Fig.1A must necessarily comprises a 3’ -OH group (i.e. a link portion) for the reason(s?) outlined above. Clearly, Sorenson does not teach linking (e.g. ligation) of the primers of the invention to an adjacent adapter nucleic acid molecule, however the intended use of a product does not structurally limit a claimed product. The examiner herein asserts that the primers/probes of Sorenson could be linked to an adjacent adapter molecule hybridized to a single-stranded target nucleic acid molecule.  In support of this position, consider the last sentence in  Column 9 , lines 35-57 in Landegren et al.[US 4,988,617(1991)].


	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov